          Case 1:20-cv-00409-CG Document 35 Filed 08/04/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


ELVIN TALLY,

              Plaintiff,

v.                                                               No. CV 20-409 CG

KILOLO KIJAKAZI,1
Commissioner of the
Social Security Administration,

              Defendant.

                                    FINAL JUDGMENT

       THE COURT, having issued the Memorandum Opinion and Order, (Doc. 34),

enters this Judgment in compliance with Rule 58 of the Federal Rules of Civil

Procedure. Plaintiff’s Motion to Reverse or Remand for Rehearing with Supportive

Memorandum, (Doc. 27), shall be GRANTED. This case is therefore REMANDED to

the Commissioner for further proceedings consistent with the Court’s Opinion.

       IT IS SO ORDERED.


                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




1
 Kilolo Kijakazi was appointed Acting Commissioner of the Social Security Administration on
July 9, 2021.
